Citation Nr: 1126438	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for cervical sprain prior to September 22, 2009, and in excess of a 10 percent evaluation since then. 

2.  Entitlement to an initial compensable evaluation for thoracolumbar sprain prior to September 22, 2009, and in excess of a 10 percent evaluation since then.

3.  Entitlement to an initial evaluation in excess of 30 percent for psychiatric disorder (currently diagnosed as bipolar disorder) prior to April 2, 2009, and in excess of a 50 percent evaluation since then. 

4.  Entitlement to service connection for headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1996 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part of that rating decision, the RO granted service connection for cervical sprain, thoracolumbar sprain and psychiatric disorder, and assigned noncompensable evaluations and a 30 percent evaluation, respectively, effective from December 27, 2002.  In that rating decision, the RO also denied entitlement to service connection for headache disorder.  

During the pendency of this claim, the RO, in a July 2009 rating decision, increased the evaluations from noncompensable to 10 percent disabling for cervical sprain disability and thoracolumbar sprain disability, effective from September 22, 2009 (the date of a VA spine examination).  It also increased the evaluation for psychiatric disorder from 30 to 50 percent disabling, effective from April 2, 2009.  Since the ratings remain less than the maximum available schedular benefits awardable, the increased rating claims remain in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Board hearing at the Central Office in Washington, District of Columbia, in conjunction with her claim, and a hearing was scheduled for May 2011.  The Veteran failed to appear for the hearing, and her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).



The issue of entitlement to service connection for headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 22, 2009, the Veteran's cervical and thoracolumbar sprain disabilities were manifested by no more than subjective complaints of pain with increased activity; objective findings revealed full range of motion with no additional limitation following repetitive motion, and there was no x-ray evidence of any degenerative disorder.

2.  Since September 22, 2009, the Veteran's cervical and thoracolumbar sprain disabilities have been manifested by full range of motion but with objective evidence of painful motion; there is no x-ray evidence of any degenerative disorder.  

3.  Prior to April 12, 2005, the Veteran's posttraumatic stress disorder (PTSD) most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

4.  Since April 12, 2005, the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for cervical sprain disability prior to September 22, 2009, and in excess of a 10 percent evaluation since then, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes (Code) 5237 (2010).

2.  The criteria for an initial compensable evaluation for thoracolumbar sprain disability prior to September 22, 2009, and in excess of a 10 percent evaluation since then, are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes (Code) 5237 (2010).

3.  The criteria for an evaluation in excess of 30 percent for psychiatric disorder prior to April 12, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2010).

4.  The criteria for a 50 percent evaluation, and no higher, for psychiatric disorder since April 12, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for cervical sprain disability, thoracolumbar sprain disability, and psychiatric disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in January 2004 and in April 2009, in which the examiners addressed the severity of the Veteran's psychiatric disorder.  In addition, the Veteran was provided with a general VA examination in January 2004 and a VA spine examination in September 2009, in which her cervical and thoracolumbar spine disabilities were evaluated.   These examinations are accordingly fully adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran has identified that she receives disability benefits from the Social Security Administration (SSA).  It appears from the record that VA has attempted to obtain a copy of the Veteran's SSA records; however, these attempts were not successful. The file contains a detailed memorandum, dated in March 2009, in which VA personnel itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that service records are unavailable.  The RO informed the Veteran of the unsuccessful efforts to find his service records.  Further, the RO has requested that the Veteran send any pertinent records, including, any additional service medical documents that he might have in his possession.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Ratings 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Evaluation of Cervical and Thoracolumbar Sprain Disabilities 

The Veteran claims entitlement to initial compensable disability ratings for her cervical and thoracolumbar spine disabilities prior to September 22, 2009, and in excess of 10 percent evaluations since then.  

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, a review of the Veteran's claims folder shows she complained of, and was treated for, cervical and lumbar spine pain during her period of service.  The Veteran has been afforded two VA examinations in conjunction with her cervical spine disability and thoracolumbar spine disability claims since the beginning of this appeal period.  

The Veteran underwent the first VA examination in January 2004.  The examination report shows the Veteran complained of lower back pain that traveled down her legs approximately three times a week and it would last one to two days.  She further reported that the pain arose during physical activity and it would be alleviated with Motrin and rest. The Veteran also complained of neck pain that was brought on with physical activity and stress, and it was alleviated with Motrin and rest.  The Veteran denied any incapacitating episodes.  Physical examination revealed that the Veteran had full range of motion in her neck and lumbar spine, without pain.  There was no objective evidence of additional limitation of motion of the cervical spine or lumbar spine due to pain, fatigue, weakness, lack of endurance or repetitive use.  There was also no evidence of neurologic impairment in the upper or lower extremities, and the Veteran denied any bowel or bladder problems.  The x-ray films were negative for degenerative changes in the cervical spine and lumbar spine.  The VA examiner diagnosed the Veteran with cervical sprain, intermittent, and not present on examination and with thoracolumbar sprain, intermittent, based on history, and not present on examination. 

On September 22, 2009, the Veteran was afforded a second VA examination to evaluate severity of her cervical spine and thoracolumbar spine disabilities.   In that examination report, the examiner noted that the Veteran complained of increased symptomatology associated with her cervical spine and thoracolumbar spine disabilities, including stiffness, fatigue, decreased motion, and numbness.  She indicated moderate pain levels associated with her cervical spine and lumbar spine disabilities, and she reported that the pain was exacerbated by physical activities.  The Veteran also reported feeling weakness in her spine and legs, and she continued to deny any bowel or bladder problems.  On physical examination, the examiner observed that the Veteran had normal posture and gait.  There was no evidence of radiating pain on movement, muscle spasms, tenderness, guarding, or weakness in the cervical spine or thoracolumbar spine.  The Veteran had full range of motion in her neck and lumbar spine, with pain.  There was no objective evidence of additional limitation of motion of the cervical spine or lumbar spine due to pain, fatigue, weakness, lack of endurance or repetitive use.  The VA examiner confirmed the diagnoses of cervical sprain and thoracolumbar sprain, and found that the disorders were active.  It was also noted that the neck and back pain affect her activities of daily living. 

Applying the rating criteria during the time period under consideration, the September 22, 2009 VA examination report revealed signs and symptoms showing the Veteran's cervical spine and thoracolumbar spine disabilities have grown worse in severity.  Thus, "staged ratings" are warranted, with higher ratings for the period from the date of the September 22, 2009 examination.  This was recognized by the July 2010 rating decision. 

Under the Rating Schedule, the evidence of record prior to September 22, 2209, does not show that the severity of the Veteran's cervical spine disability or thoracolumbar spine disability warrants a compensable rating under the provisions for rating loss of motion.  The January 2004 VA examination report shows that the Veteran's cervical spine and thoracolumbar spine disabilities are manifested by subjective complaints of pain with increased activity, but full range of motion with no additional limitation following repetitive motion.  This symptomatology is appropriately rated under Diagnostic Codes applicable for rating range of motion loss as there is no x-ray evidence of arthritis in either the cervical spine or thoracolumbar spine.  

Here, the Veteran has full range of motion in her cervical spine with no pain and full range of motion in her thoracolumbar spine with no pain, but she has subjective complaints of pain with increased physical activities.  This symptomatology does not support a compensable rating for the cervical spine or the thoracolumbar spine disabilities due to loss of range of motion.  See 38 C.F.R. § 4.71a.  Even when considering the factors discussed in DeLuca, however, the Board finds that the Veteran's cervical spine and thoracolumbar spine disabilities, with intermittent symptomatology, are not severe enough as to be compensable under limitation of motion prior to September 22, 2009.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5237.  At no point prior to September 22, 2209, does the medical evidence show that the Veteran's disability due pain in the cervical spine or thoracolumbar spine warrants a compensable rating for loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The results of the September 2009 VA examination, however, showed evidence of painful motion in the Veteran's cervical spine and thoracolumbar spine.  Although the Veteran continue to show full range of motion in the cervical spine and thoracolumbar spine, she expressed symptoms of pain with her movement and the VA examiner concluded that the pain associated with the Veteran's disabilities affects her activities of daily living.  There is no evidence of additional disability due to weakness, fatigue, or incoordination, or due to neurologic or other dysfunction.  There is also no evidence of ankylosis.  Based on the rating criteria, the findings from the September 2009 examination do not show that evaluations in excess of 10 percent are warranted for the Veteran's cervical spine and thoracolumbar spine disabilities.  

Given that there was no evidence of reduced range of motion during September 2009 VA examination, the findings are well above the minimum requirement for a 20 percent rating.  Again, this 10 percent rating includes the pain that the Veteran experience on motion as it was noted by the VA examiner and there was no evidence of additional limitation of motion due to repetitive use.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is no evidence of additional disability due to weakness, fatigue, or incoordination, or due to neurologic or other dysfunction.  Therefore, disability ratings in excess of 10 percent since September 22, 2009 under the Rating Schedule are not warranted.

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that prior to September 22, 2009, compensable evaluations are not warranted, and that from that date, ratings in excess of 10 percent, for cervical sprain and thoracolumbar sprain disabilities, are not warranted.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Evaluation of Psychiatric Disability 

The Veteran seeks an initial evaluation in excess of 30 percent for psychiatric disorder, and an evaluation in excess of 50 percent since April 2, 2009.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF scale scores are explained in the following paragraphs.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

At the onset, the Board notes that the RO has assigned "staged ratings" for the Veteran's disability due to psychiatric disorder, with a 30 percent evaluation prior to April 2, 2009, and a 50 percent evaluation thereafter.  As explained below, during the period between April 12, 2005 and April 2, 2009, the evidence of record shows that the signs and symptoms of the Veteran's PTSD more closely approximates the criteria reflected by a 50 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are warranted as identified below.  See 38 C.F.R. § 4.1.

A review of the claims folder shows that the Veteran was first diagnosed with a psychiatric disorder (depression) during her period of service.  Since service, her psychiatric disorder (currently diagnosed as bipolar disorder) has been evaluated three times during the entire period under appeal - once by a private psychologist and twice by VA.  

The Veteran was first evaluated by VA in a January 2004 VA psychiatric examination.  In that examination report, the examiner noted that the Veteran reported a history of depression in service.  At the time of the examination, the Veteran complained of depression, and she reported feeling unhappy with herself because she expected more from herself.  The Veteran also reported that she had difficulty bonding with other people, but she was "eager to have a better social life," even though, she has had difficulties doing so since high school.  It was noted that the Veteran reported that she had some friends and she was currently engaged to her fiancé.  On mental status examination, the examiner observed that the Veteran was alert and oriented, she was properly dressed and she had good hygiene.  The Veteran's mood was sad and she had impaired insight, but her thought process, memory and judgment were intact.  She denied any hallucinations, delusions, or suicidal or homicidal ideations.  The VA examiner diagnosed the Veteran with psychiatric disorder and assigned her a GAF scaled score of 70. 

On April 12, 2005, the Veteran was evaluated by a private psychologist.  That private evaluation report shows that based on clinical examination, the Veteran was diagnosed with major depressive disorder, moderate, and obsessive-compulsive personality disorder.  She was assigned a GAF scaled score of 55.  In the private evaluation report, it was noted that the Veteran complained of problems with her attention, memory, and productivity.  She reported that while she liked her job, she found her current work was boring and felt unhappy with her work performance.  The Veteran also reported that she suffered from social anxiety and lacked self-confidence.  The Veteran stated that she has a best friend who she is close with, but she denied any current intimate relationships (she reported that she had broken off her engagement with her fiancé).  The private examiner observed that the Veteran was overly talkative and talked loudly during the examination, and those symptoms were associated with her feelings of anxiety.  There was objective evidence of depressed mood, anxiety and indications of manic behavior.  The private examiner noted that clinical testing revealed evidence of compulsive symptoms and evidence of mild to moderate problems with attention, concentration and persistence that was likely secondary to her mood and personality disorders.  There was no objective evidence of impaired impulse control, memory problems, impaired thought processes or suicidal ideations. 
 
The Veteran underwent her most recent VA psychiatric examination on April 2, 2009.  That examination report shows that the Veteran complained of depression, mood disturbance, increased sleeping, low energy, lack of motivation, irritability, and anxiety.  The Veteran reported that she has difficulty getting along with her co-workers and she has been reprimanded for her behavior and judgment at work.  She stated that she lives with her boyfriend and their 10 month old daughter, and she felt that her relationship with her boyfriend was affected by her mood instability and irritability.  

On mental status examination, the April 2009 VA examiner observed that the Veteran was alert, but her affect was restless and she was mildly to moderately distracted.  Her speech was normal, but her thought process was sometimes disorganized.  The Veteran's insight was fair and her judgment was found to be erratic based on her reported history.  She had mild to moderate memory impairment.  There was no evidence of suicidal or homicidal ideation, or psychosis. The Veteran was diagnosed with bipolar disorder, and she was assigned a GAF scaled score of 60 to 65.  The examiner opined that her symptomatology caused moderate, and sometimes severe, social and occupational dysfunction.   It was noted the Veteran's symptomatology previously diagnosed as dysthymic disorder and depression were actually apart of her bipolar disorder, and the examiner felt that she had been previously misdiagnosed. 

Having reviewed the above, the Board finds that the evidence of record shows that the Veteran's psychiatric disability increased as of the date of the private psychiatric evaluation, April 12, 2005.  The evidence of record continues to show that a 30 percent disability rating for the period prior to April 12, 2005 remains warranted, and since April 12, 2005, the symptomatology remained essentially consistent with a 50 parent disability rating for the period. 

The record shows that in the period prior to April 12, 2005, the nature and extent of the Veteran's symptomatology best approximates the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Collectively, the aforementioned medical evidence from that period reflects that the Veteran's psychiatric disorder was manifested by depressed mood, impaired insight, and difficulty interacting socially with others.  These symptoms are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal).  This is a level of occupational and social impairment no greater than what is contemplated in the 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

In this regard, the medical evidence from this period does not show the Veteran to have circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, and impaired abstract thinking, or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran was alert and oriented during her examinations, there was no evidence of panic attacks, and she demonstrated appropriate thought processes.  

Although the Veteran has reported that she had difficulty interacting socially with others, she expressed her desire to improve her social interaction with others.   Also, at the time of the January 2004 VA examination, the Veteran was engaged to be married, she had some friends and she reported that she liked her work.  Finally, during this period, the January 2004 VA examiner evaluated the Veteran with a GAF scaled score 70, which at most is indicative of mild symptoms.  This symptomatology is consistent with the level of occupational and social impairment no greater than what is contemplated in the 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's disability picture, however, changed significantly as of the date of her April 12, 2005 private psychiatric evaluation.  She was assigned a GAF scaled score of 55, which reflects symptomatology in the moderate range.  Since April 12, 2005, the Veteran's symptomatology has been manifested by impaired memory and thought process, concentration problems, lack of motivation, anxiety, and depressed mood.  Overall, the Board notes that both the April 2005 private examiner and April 2009 VA examiner assessed the Veteran's symptomatology as moderate.  While Board cannot ignore that the April 2009 VA examiner determined that the severity of the Veteran's disability was at times severe, the VA examiner concluded that her symptomatology was generally moderate.  These symptoms are consistent with a 50 percent evaluation, and a 50 percent evaluation is warranted from the date of the private psychiatric evaluation, April 12, 2005.  

The Board would stress that at no point has the Veteran shown suicidal ideation or any of the other symptoms listed in the criteria for a 70 percent evaluation; this fact, along with the "moderate" GAF scale score range from 55 to 65, strongly indicates that a 70 percent evaluation would not be appropriate in this case.  

In summary, the evidence does not support an evaluation in excess of 30 percent for period prior to April 12, 2005, and since that date, a 50 percent evaluation.  This determination represents a grant, except for the period prior to April 12, 2005 and the period after September 22, 2009.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's disabilities at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with her disabilities due to cervical spine, thoracolumbar spine and psychiatric disorder, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Consequently, the Board concludes that referral for extraschedular consideration for the service-connected disabilities on appeal is not warranted.


ORDER

Entitlement to an initial compensable evaluation for cervical sprain disability prior to September 22, 2009, and in excess of a 10 percent evaluation since then, is denied.

Entitlement to an initial compensable evaluation for thoracolumbar sprain disability prior to September 22, 2009, and in excess of a 10 percent evaluation since then, is denied.

Entitlement for an evaluation in excess of 30 percent for psychiatric disorder prior to April 12, 2005, is denied.

The Board having determined that the Veteran's service-connected PTSD warrants a 50 percent rating, but not higher, from April 12, 2005, but not before, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for headache disorder.  Based on a review of the record, the Board finds that additional development is necessary prior to adjudication of the claim.  In particular, a new VA examination is needed to identify the nature of the Veteran's claimed headache disorder and determine its etiology. 

A review of the Veteran's service treatment records shows she sought treatment for headache problems at least six times during her period of service, and she was variously diagnosed with headaches, tension headaches and migraines.  The RO denied her claim for entitlement to service connection for headache disorder because it found that there was no evidence of a chronic disorder shown in service.  

It is noted that post-service treatment records beginning within a year after her separation from service continue to show that she complained of headaches and she had been diagnosed with mixed headache syndrome.  See December 2003 private treatment record (noting that the Veteran had two types of headaches -daily tension headaches and monthly migraine headaches).  Subsequent post-service treatment records continue to show the Veteran complained about headaches and she has sought treatment for her symptoms.  None of these records, however, contain any statements regarding the etiology of the Veteran's headache disorder, except a January 2005 private treatment record that indicates it is related to an oromandibular dystonia disorder.  

A remand is needed to afford the Veteran with a VA examination.  The Veteran underwent a general VA examination in January 2004, at which time the examiner noted the Veteran's history of headaches but found there was no evidence of headaches present on examination.  No medical opinion was provided at that time, and the Veteran's service treatment records were not available for review in conjunction with the examination report.  The Board accordingly finds the January 2004 VA examination is inadequate for the purpose of adjudicating this claim.  

The Board accordingly finds that a new VA examination is needed to determine the nature and etiology of her claimed headache disorder.  The examiner should be asked to comment on the Veteran's assertions that she has experienced headaches since service as well as the current complaints of headaches.  The examiner should provide a rationale to support any conclusion rendered. 

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

2.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

3.  Once all the available records have been associated with the claims folder, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of her headaches.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination. All studies or tests deemed necessary should be accomplished.

In the examination report, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headache disorder was first manifest during service or is otherwise related to service.  The examiner should comment on the Veteran's service treatment records that show complaints of headaches in service and the Veteran's assertions that she has experienced headaches since service.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4. The RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then re- adjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The claim should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


